Title: From Alexander Hamilton to George Gale, 20 December 1794
From: Hamilton, Alexander
To: Gale, George


Treasury Department December 20th. 1794
Sir
I have directed the Treasurer of the United States to remit to you draughts on John Muir, Collector of Vienna Maryland to the amount of four thousand dollars. As this gentleman however has not been altogether regular in his transactions, I am not willing that the Credit of the United States should be hazarded by a negociation of the bills. I have therefore to request that you will employ some carefull person to go to Vienna with them and receive the Money. If you should obtain payment, you will apply three thousand dollars thereof towards repaying the Loan which I informed you in my letter of the 8th Instant I had directed the office of Discount & Deposit to make to you—the remainder may be appropriated to the use of the Militia Army. If however the bills should not be paid you will then keep them in your hands untill you hear further from me on the subject. Inclosed is a letter for the Collector.
I am with great consideration   Sir   Your most Obedient Servant
A Hamilton
George Gale EsquireSupervisor for theDistrict of Maryland
 